Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0001078
                                                          28-JUN-2013
                                                          11:34 AM
                            SCWC-11-0001078

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

          ANTHONY SANTIAGO, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0001078; CR. NO. 10-1-1319)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on May 16,

2013 by Petitioner/Defendant-Appellant Anthony Santiago is hereby

accepted.

            IT IS FURTHER ORDERED, that no oral argument will be

held in this case.     Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

            DATED:   Honolulu, Hawai#i, June 28, 2013.

Stuart N. Fujioka,                  /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack